DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 5-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I in the reply filed on 12/30/2020. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent application publication no. 2017/000971 (hereinafter called Fumihiko), and as evidenced by US pre-grant patent publication no.2003/0074062  (hereinafter called Monzyk). 

Regarding claim 1, Fumihiko discloses a method for producing an electrode for oxygen production comprising a Ta nitride layer on a quartz substrate, comprising: a step of forming an oxynitride of Ta (reads on a Ta nitride precursor layer) on the quartz substrate; and a step of nitriding the oxynitride of Ta (reads on a Ta nitride precursor layer) with a mixed gas comprising ammonia and nitrogen (reads on a carrier gas) (see page 3, 1st and 2nd paragraphs; and page 4, 2nd and 3rd paragraphs).

Fumihiko does not disclose that quartz is a transparent substrate for a transparent electrode. However, Monzyk is cited as an evidentiary reference to show that quartz is a transparent material (see paragraph 0085).

Regarding claim 2, Fumihiko further discloses that the Ta nitride layer is a Ta3N5 layer (see page 2, 3rd and 4th paragraphs).

Regarding claim 3, quartz taught by Fumihiko is known to comprise SiO2 substrate.  

Regarding claim 4, Fumihiko further discloses that the carrier gas is nitrogen gas (see page 4, 3rd paragraph).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795